Citation Nr: 0109467	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-11 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for fatigue and headaches 
claimed as secondary to anti-convulsive medications taken for 
a service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from December 1990 to 
March 1995.

This case is before the Board of Veterans' Appeals (the 
Board) from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO in 
Atlanta, Georgia, presently has jurisdiction over this case.

No further action will be taken with regard to the 
appellant's request for a hearing before the Board.  He did 
not appear for his hearing scheduled on March 1, 2001, and no 
explanation for his failure to report or a request to 
schedule a new hearing has been offered as of the date of 
this decision.


REMAND

The issue of an increased evaluation for the appellant's 
service-connected seizure disorder was developed for 
appellate review by the Columbia-RO; however, the Board finds 
that the appellant did not actually initiate and perfect an 
appeal as to this issue.  Instead, it is clear from his 
statements and pleadings of record that he desires appellate 
review of a claim seeking entitlement to service connection 
for fatigue and headaches claimed as secondary to anti-
convulsive medications taken for his service-connected 
seizure disorder.  This matter will require further 
development and adjudication by the Atlanta-RO, as set forth 
below.

The procedural history of this case is significant for a 
final rating decision issued by the Columbia-RO in April 1999 
which implemented a proposed rating reduction for the seizure 
disorder (from 40 percent to zero percent, effective July 1, 
1999).  The appellant filed a statement in response to this 
rating decision in April 1999 in which he specifically 
indicated that he concurred with the 40 percent to zero 
percent rating reduction for his seizure disorder, but 
indicated that he desired to file a claim of service 
connection for fatigue and headaches claimed as secondary to 
medications taken for his service-connected seizure disorder.  
In response, the Columbia-RO mistakenly issued a statement of 
the case in May 1999 addressing the non-appealed issue of an 
increased rating for the seizure disorder.  Thereafter, and 
following submission of additional medical records, the 
appellant filed a VA Form 9 in May 1999 in which he 
reiterated his previous statement expressing agreement with 
the finding that his seizure disorder was asymptomatic, but 
that he was experiencing migraine headaches, blurred vision, 
hair loss and constant fatigue caused by adverse side-effects 
of his anti-convulsive medications.  In response, the 
Columbia-RO issued a rating decision in September 1999 which 
denied as not well grounded his claim of service connection 
for fatigue and headaches claimed as secondary to medications 
taken for his seizure disorder.  He was advised of this 
decision and his appellate rights by letter dated September 
10, 1999.  No further action was taken with regard to this 
claim, but the record shows that the Columbia-RO furnished 
the appellant a supplemental statement of the case in 
September 1999 regarding the non-appealed issue of an 
increased rating for the seizure disorder after he failed to 
appear for a VA examination scheduled in July 1999.  His 
representative, the South Carolina Department of Veterans 
Affairs, then filed a VA Form 646 in December 1999, that 
stated only that the appellant had requested a hearing before 
the Board ". . . to render additional testimony in support 
of his claim."  The representative did not identify the 
"claim".  Additional confusion was created when the 
Columbia-RO subsequently issued a VA Form 8 "Certification 
of Appeal" on December 13, 1999, which identified the 
appealed issue as the claim of secondary service connection 
for the fatigue and headaches caused by the adverse side-
effects of his anti-convulsive medications.

Following submission of the aforementioned VA Form 9 in May 
1999, no further response of any kind from the appellant is 
shown by the records in the claims file until November 2, 
2000, when he contacted an official at the Columbia-RO by 
telephone and expressed his desire to cancel his Travel Board 
hearing request made on his May 1999 Form 9 and to have his 
claims file transferred to the Atlanta-RO.  He submitted a 
written statement, dated November 2, 2000, to confirm the 
information he provided over the phone.  Although he did not 
specify which rating action he was referring to, he added, 
"I was misinformed about my rating when I made the 
decision."  Pursuant to his request, the record shows that 
his claims file was transferred by the Columbia-RO to the 
Atlanta-RO on November 9, 2000.  No adjudicative actions have 
been taken by the Atlanta-RO regarding claims filed by the 
appellant, although as noted above, this RO went ahead and 
scheduled him for a Travel Board hearing on March 1, 2001, 
for which he did not appear.  The claims file was then 
transferred to the Board for appellate-level review on March 
6, 2001.

The RO's failure to correctly certify an issue on appeal does 
not deprive the Board of jurisdiction over issues it believes 
are before it.  See 38 C.F.R. § 19.35 (2000).  Moreover, a 
failure to file a substantive appeal does not automatically 
foreclose an appeal, render a claim final, or deprive the 
Board of jurisdiction.  Rowell v. Principi, 4 Vet. App. 9, 17 
(1993).  Hence, as the Board has an obligation to assess its 
jurisdiction, see Marsh v. West, 11 Vet. App. 468, 470-72 
(1998), it is the Board's determination that the RO should 
readjudicate the appellant's claim of service connection for 
fatigue and headaches claimed as secondary to medications 
taken for his seizure disorder, and if the claim is denied, 
provide him another opportunity to initiate an appeal by 
filing a notice of disagreement within one year from the date 
he is notified of the adverse decision.

This issue also must be readjudicated by the RO in light of a 
change in the law.  As noted above, the claim was denied by 
the Columbia-RO in September 1999 as not well grounded; 
however, with the recent passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), the well-grounded claim requirement for 
all claims seeking entitlement to veterans benefits has been 
eliminated.  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the changes in the law enacted by the 
VCAA are clearly more favorable to the appellant, the RO must 
readjudicate this claim on the merits.

Accordingly, this case is REMANDED to the RO for the 
following development action:

The RO must readjudicate the appellant's 
claim of service connection for fatigue 
and headaches claimed as secondary to 
anti-convulsive medications taken for his 
seizure disorder.  This claim must be 
adjudicated on the merits after ensuring 
that all duty-to-notify and duty-to-
assist provisions of the VCAA have been 
fulfilled.  As mentioned above, if the 
claim is denied, the RO must provide the 
appellant another opportunity to initiate 
an appeal by filing a notice of 
disagreement within one year from the 
date he is notified of the adverse 
decision.  If the claim is denied but no 
disagreement is filed, it should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


